Citation Nr: 1310585	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-48 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.     

2.  Entitlement to an initial rating in excess of 10 percent for the postoperative residuals of a traumatic right knee injury, with excision of bone chips and fluid.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel










INTRODUCTION

The Veteran had active service from July 1977 to December 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in North Little Rock, Arkansas, wherein the RO denied the Veteran's claim for service connection for tinnitus.  In that same rating action, the RO also granted service connection for a right knee disability, characterized as the postoperative residuals of a traumatic right knee injury, with excision of bone chips and fluid, and assigned a 10 percent disability rating, effective from October 29, 2009.  In March 2010, the Veteran filed a notice of disagreement (NOD), disagreeing with the denial of his claim for service connection for tinnitus and also disagreeing with the rating assigned to his service-connected right knee disability.  In November 2010, the RO issued a statement of the case (SOC), and in December 2010, the Veteran submitted a timely substantive appeal (VA Form 9).                    

The issue of entitlement to an initial rating in excess of 10 percent for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Tinnitus was not shown in service or for many years thereafter and is not related to active duty.







CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the letter dated in November 2009 that was sent to the Veteran adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the United States Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in November 2009 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the November 2009 letter also informed the Veteran about how VA determines effective dates and disability ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  VA did provide such notice to the Veteran prior to the February 2010 decision that is the subject of this appeal in its November 2009 letter.  With respect to the Dingess requirements, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim, as well as the type of evidence necessary to establish a rating or effective date of an award (see letter from RO, dated in November 2009), and such notice was provided prior to the initial decision of the RO.  See Dingess, supra.  Accordingly, the RO provided proper VCAA notice at the required time.            

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the evidence of record includes the Veteran's service treatment records and relevant VA Medical Center (VAMC) outpatient treatment records.  In addition, the Veteran received a VA examination in January 2010 which was thorough in nature and adequate for the purposes of deciding this claim.  The examiner discussed the Veteran's in-service noise exposure.  The examiner also addressed the pertinent question of whether the Veteran's currently diagnosed tinnitus was related to his period of active service and he provided a rationale for his opinion.  Thus, the Board finds that the medical evidence of record is sufficient to resolve this appeal; VA has no further duty to provide an examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327.

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, supra. 





II. Pertinent Laws and Regulations

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the Federal Circuit Court held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 2013 WL 628429, at *4 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).  

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard.  See Walker, 2013 WL 628429, at *15 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).

The condition at issue in this case, tinnitus, is not a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) does not apply and, as such, the Veteran is not permitted to show continuity of symptomatology since his service as an alternative means of etiologically linking his tinnitus to his military service.  See Walker v. Shinseki, __ F.3d __, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).

Lay evidence nonetheless can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert, 1 Vet. App. at 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


III. Factual Background

The Veteran's DD Form 214, Certificate of Release or Discharge From Active Duty, shows that he served in the United States Army from July 1977 to December 1984.  The Veteran's Military Occupational Specialties (MOS') were Recovery Specialist and Hawk Missile Crewmember.  He was awarded the Army Service Ribbon, the Overseas Service Ribbon, the Good Conduct Medal, and the Sharpshooter Badge with M-16 Rifle Bar.  

The Veteran's service treatment records are negative for any complaints or findings of tinnitus.  In October 1984, the Veteran underwent a separation examination.  At that time, his ears and eardrums were clinically evaluated as "normal."  

In October 2009, the Veteran filed a claim of entitlement to service connection for tinnitus.  

VAMC outpatient treatment records, dated from October to December 2009, show that in October 2009, the Veteran sought treatment for tinnitus.  At that time, he stated that he had experienced ringing in his ears since August 2009.  He reported that while he was in the military, he was "out in the field on the firing range."  The Veteran subsequently underwent an otolaryngology consultation.  He indicated that over the past several weeks, he had experienced slight pain in his right ear with intermittent drainage.  According to the Veteran, he had been using drops which were prescribed to him by the ENT (ears, nose, throat) clinic.  The Veteran also noted that he had experienced ringing in his ears over the past three months.  The examiner reported that a recent audiogram showed slight high frequency sensorineural hearing loss (HFSNHL).  The assessment was of tinnitus and otitis externa.  The Veteran was told to discontinue the drops.      

In January 2010, the Veteran underwent a VA audiological evaluation.  The examiner stated that he had reviewed the Veteran's claims file.  The Veteran indicated that he currently had tinnitus which was very "annoying" and kept him from sleeping at night.  According to the Veteran, during service, he was exposed to loud noise from artillery.  He noted that he wore hearing protection.  The Veteran denied any post-service occupational or recreational noise exposure.  According to the Veteran, he first started to experience tinnitus in August 2009.  Following the examination, the Veteran was diagnosed with tinnitus.  The examiner opined that the Veteran's tinnitus was not caused by or a result of his military service.  The basis of the examiner's opinion was the information provided by the Veteran indicating that his tinnitus began in August 2009.  Therefore, based on the Veteran's statements, the examiner concluded that it was not likely that the Veteran's tinnitus was due to military service.         


IV. Analysis

Based on a review of the entire evidence of record, the Board finds that service connection is not warranted for tinnitus.

The Board recognizes the Veteran's contentions that he has tinnitus that is related to his in-service noise exposure.  

The existence of the Veteran's currently diagnosed tinnitus is not in dispute.  In the Veteran's January 2010 VA audiological examination, he was diagnosed with tinnitus (ringing in his ears).  

In addition, the Veteran's DD 214 shows that his MOS was as a Hawk Missile Crewmember, which likely exposed him to loud noises.  Thus, exposure to acoustic trauma is consistent with the Veteran's MOS.  Accordingly, the Board finds that the Veteran's statements in regard to his noise exposure are credible and consistent with military service.  See 38 U.S.C.A. § 1154(b) (West 2002).

Although the Veteran had in-service noise exposure, the Board notes that the Veteran's service treatment records, including his October 1984 separation examination, are negative for any complaints or findings of tinnitus.

According to the Veteran, he first experienced tinnitus in August 2009, which was over 24 years after his separation from the military.  With respect to negative evidence, the Court has held that the fact that there was no record of any complaint, let alone treatment, involving the veteran's condition for many years could be decisive.  Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence].

The Veteran has not specifically asserted that he has experienced tinnitus since service, but rather has attributed his current tinnitus to his in-service acoustic trauma.

In reviewing the evidence, the Board observes that the Veteran was accorded an audiological examination by VA in January 2010.  The examiner had access to the entire claims file, to include the Veteran's service treatment records.  Following the examination, the examiner opined that the Veteran's tinnitus was not caused by or a result of his military service.  The basis of the examiner's opinion was the information provided by the Veteran indicating that his tinnitus began in August 2009, which was over 24 years after the Veteran's separation from the military.  This opinion opposes, rather than supports, the Veteran's contentions.

The Board finds that this VA medical opinion is persuasive and assigns it great probative weight.  The opinion was rendered by a qualified medical professional who has the clear expertise to opine on the matter at issue in this case.  In addition, the examiner was able to interview the Veteran and he was aware of the Veteran's in-service noise exposure.  The examiner also reviewed the Veteran's claims file, including the most pertinent evidence therein, and provided a rationale for his opinion.  See Nieves-Rodriguez, 2 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).

The Veteran has provided no medical or audiological opinions supporting his claim.  The only evidence supporting the Veteran's claim is his own lay evidence that his currently diagnosed tinnitus is related to his in-service noise exposure.  The Board does not doubt that the Veteran had significant noise exposure in service, and this claim is not being denied on the basis of an absence of such noise exposure.  In addition, the Veteran is competent to attest that he has tinnitus and to report when his tinnitus began.  See Charles v. Principi, 16 Vet. App. 370 (2002) (providing that ringing in the ears is capable of lay observation).  However, the Veteran is not competent in this instance to opine that his tinnitus is related to his in-service noise exposure as that is a complex medical question that requires medical expertise and training.  Absent such credentials, the Veteran is unable to provide a competent opinion as to medical causation.  See 38 C.F.R. § 1.59(a)(2).  Here, the Veteran has no such training or credentials.  As a consequence, his lay opinion would be of no more than minimal probative value, even if found credible, and is very substantially outweighed by the January 2010 VA examiner's opinion because the examiner is a qualified medical professional who has the clear expertise to opine on the matter at issue in this case    

In sum, the Board finds the prolonged period without medical complaint and the detailed opinion from the VA examiner to substantially outweigh the recent lay statements from the Veteran that his tinnitus is related to his in-service noise exposure.  Accordingly, the Board finds the preponderance of the evidence is against the claim, and it therefore must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine of 38 U.S.C.A. § 5107 (b) is not for application.   38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert, 1 Vet. App. at 49.   










ORDER

Entitlement to service connection for tinnitus is denied.   


REMAND

The Board observes that in a VCAA Notice Response, dated in April 2010, the Veteran stated that all of his pertinent treatment records were at the VAMC.  In this regard, the evidence of record includes outpatient treatment records from the VAMC's in Dallas, Little Rock, and Fayetteville.  However, there are no records past November 2010.  

In light of the above, inasmuch as the VA is on notice of the existence of additional records, these records should be obtained prior to any further appellate review of this case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see generally Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Veteran was last afforded a VA examination which addressed his service-connected right knee disability in January 2010, over three years ago.  In light of the fact that the case needs to be remanded for the reasons given above, the RO should afford the Veteran a new examination to determine the current severity of his service-connected right knee disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (fulfillment of the statutory duty to assist includes the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior treatment, so that the evaluation of the claimed disability will be a fully informed one).






Accordingly, the case is REMANDED for the following action:

1.  Request copies of the outpatient treatment records from the Dallas, Little Rock, and Fayetteville VAMC's from November 2010 to the present.  All records received should be associated with the claims file.

2.  After any additional evidence has been obtained and added to the record, the RO must make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA orthopedic examination to determine the current severity of his service-connected right knee disability.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner must review all of the evidence of record.  All necessary special studies or tests are to be accomplished, to include x-rays if deemed necessary by the examiner.

The examiner must conduct complete range of motion studies and describe all current right knee symptomatology.  With respect to the Veteran's right knee, the examiner must state whether there is recurrent subluxation or lateral instability, and, if so, whether disability manifested by recurrent subluxation or lateral instability is best characterized as "slight," "moderate," or "severe."  

In addition, the examiner must state whether the semilunar cartilage is dislocated, and whether there are frequent episodes of locking, pain, or effusion into the joint.  



The examiner must also indicate whether there is any evidence of impairment of the tibia or fibula in terms of malunion or nonunion.  If there is evidence of malunion of the tibia or fibula, the examiner must indicate whether the resulting disability is best described as "slight," "moderate," or "marked" in degree.  If there is evidence of nonunion of the tibia or fibula, the examiner must indicate whether loose motion is present and whether a brace is required.

Furthermore, the examiner must render an opinion as to the extent to which the Veteran experiences weakness, excess fatigability, incoordination, or pain in his right knee due to repeated use or flare-ups, and must equate these problems to additional loss in range of motion beyond that shown clinically.  If the loss of motion manifested on examination represents maximum disability, or there are no functional limitations shown, the examiner must so state.

Moreover, the examiner must describe the impact of the Veteran's service-connected right knee disability on his daily activities and employability.

A complete rationale for all opinions must be provided.

3.  The RO must then review and re-adjudicate the issue that remains on appeal.  If the benefit sought is denied, the RO must provide the Veteran and his representative a supplemental statement of the case, and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to this Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


